Citation Nr: 1447935	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to benign prostatic hypertrophy.

3.  Entitlement to an increased compensable evaluation for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently changed to the Houston Texas RO during the course of the appeal.

The Veteran testified at a video conference hearing before the Board in September 2014.  A copy of the transcript has been associated with the claims file.

In September 2014, the Veteran submitted private treatment records directly to the Board after the issuance of the last statement of the case by the RO in April 2011.  However, the Veteran also submitted a waiver of RO consideration of these records.  Therefore, the Board finds that consideration of these records in the current adjudication before the Board is appropriate.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence that has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304 (2013).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for erectile dysfunction and an increased evaluation for service-connected hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a history of genitourinary complaints in service with a finding of a "bogginess prostate" noted in service treatment records.

2.  The Veteran is currently diagnosed with a benign prostatic hypertrophy.

3.  There is competent and credible medical opinion evidence that links the Veteran's current benign prostatic hypertrophy to the in-service symptomatology.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a benign prostatic hypertrophy have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As the Board's decision to grant service connection for benign prostatic hypertrophy is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Legal Criteria

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Background

The Veteran contends that his currently diagnosed benign prostatic hypertrophy is related to his military service.  To this effect, he has claimed that he first began to experience symptoms of pain behind his testes while he was in military service and sought treatment at that time.  Since leaving service, the Veteran's condition finally worsened to the point that he sought medical treatment, resulting in a diagnosis of benign prostatic hypertrophy.

A review of the Veteran's service treatment records reveals that in January 1999, the Veteran was seen for complaints of intermittent pain behind his testes for the past one year.  On examination, a "bogginess prostate" was noted.  The examiner noted assessments of possible left inguinal hernia and rule out prostatitis.  The Veteran was referred to urology, but no follow-up notes are found in the service treatment records.

The Veteran's private treatment records show that he was diagnosed with benign prostatic hypertrophy in June 2007 and that he has been treated for this condition with medication since that time.  In September 2014, the Veteran's private treatment provider, Dr. Y. opined that it is likely that the Veteran's currently diagnosed benign prostatic hypertrophy is related to military service.  In support, he provided that, based upon his medical expertise and a review of the Veteran's service treatment records, the notation of a bogginess prostate in January 1999 served as an early indicator of the Veteran's later diagnosed benign prostatic hypertrophy.

Analysis

In the present case, the Board finds that the Veteran has a current benign prostatic hypertrophy, as confirmed by the diagnoses shown in the Veteran's private treatment records.  The Board also finds that the Veteran did have an in-service injury as shown by the January 1999 treatment record indicating treatment for pain behind the testes and a "bogginess prostate."  As such, the inquiry turns upon a finding of a nexus between the two.  See, e.g., Davidson, 581 F.3d at 1313; Pond, 12 Vet. App. at 341.

Here, the only opinion regarding a relationship between the Veteran's in-service treatment and his currently diagnosed benign prostatic hypertrophy is found in the September 2014 private opinion from Dr. Y.  Additionally, the Veteran has provided competent and credible evidence regarding having experienced symptoms during service and the continuation of symptoms until he was diagnosed in June 2007.  The Veteran is competent to testify regarding his prostate symptoms as pain and discomfort are within the realm of subjective experience.  He is also found to be credible as his statements regarding his symptoms have remained consistent throughout the record.  When coupled together, Dr. Y.'s opinion, and the lack of any negative opinion, as well as the Veteran's statements, supports entitlement to service connection for benign prostatic hypertrophy.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for benign prostatic hypertrophy have been met.  


ORDER

Entitlement to service connection for benign prostatic hypertrophy is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Erectile Dysfunction

Having granted the Veteran's claim for benign prostatic hypertrophy, the issue of whether the claimed condition of erectile dysfunction as secondarily related becomes relevant.

Here, the Veteran has stated and submitted treatment records showing complaints of erectile dysfunction, to include retrograde ejaculation.  However, there are no records discussing a relationship between this condition and the Veteran's now service related benign prostatic hypertrophy.  As such, a VA examination is necessary in order to address any potential etiological relationship for erectile dysfunction.

Hemorrhoids

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here, the Veteran was last provided with a VA examination in May 2009.  At that examination, the examiner noted that the findings were normal.  No hemorrhoids, fissures, or masses were found.

In a January 2010 private sigmoidoscopy report, it is noted that the Veteran was treated for fissures and given Botox injections.  It was noted that the treatment was successful, but that the Veteran had to take daily medication thereafter to treat this condition.  The Veteran testified at his September 2014 Board hearing that he cannot even miss one day of this medication, otherwise he experiences bleeding and pain.

Although the May 2009 VA examination was adequate at its respective time, its contrast with the newer findings of treatment for fissures and requirement for medication as well as the Veteran's subsequent contentions of a worsening condition must be reconciled.   VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, it is also noted that the Veteran's last examination is over five years old.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected hemorrhoids.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal since May 2009. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the etiology of his erectile dysfunction. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current erectile dysfunction is (i) caused by or (ii) aggravated by the Veteran's service-connected benign prostatic hypertrophy.  If aggravated, the degree of aggravation should be quantified, if possible.  

A complete discussion that explains the rationale given for all opinions and conclusions is to be provided.

3. Additionally, schedule the Veteran for a VA examination by a qualified examiner to provide a current assessment of the severity of the Veteran's hemorrhoids. 

The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. All required testing must be performed. 

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


